Citation Nr: 0534983	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  98-15 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	K. Lieberman, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and J.T.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
August 11, 1976, to December 14, 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 1997 by the 
Department of Veterans Affairs (VA) regional office (RO) in 
New York, New York.  

In June 2001, the Board determined that no new and material 
evidence had been presented to reopen a claim for service 
connection for schizophrenia.  In June 2002, that decision 
was vacated by the United States Court of Appeals for 
Veterans Claims (Court) and remanded back to the Board.  In 
June 2003, the Board issued another decision denying the 
veteran's appeal.  Subsequently, however, in December 2003, 
the Court again vacated the Board's decision and remanded the 
case for further action consisted with a Joint Motion by the 
parties.

In August 2004, the Board issued a decision which reopened 
the claim and remanded the matter for further development of 
evidence.  The case has now been returned to the Board for 
further appellate review.  The Board notes that subsequent to 
the most recent remand, jurisdiction of the case was 
transferred from the New York, New York RO to the Hartford 
Connecticut RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the Board's previous remand of August 2004, the Board 
requested that the RO attempt to obtain certain specified 
hospital treatment records, obtain records from the Social 
Security Administration, and afford the veteran a VA medical 
examination for the purpose of obtaining an opinion regarding 
whether a current psychiatric disorder was related to 
service.  Significantly, however, only the last of these 
three items was accomplished.  The Board further finds that 
efforts to accomplish the first two requests for evidence 
were not adequate to satisfy the dictates of the Veterans 
Claims Assistance Act of 2000.  In this regard, the Board 
notes that the RO obtained a computer printout which reflects 
that the veteran is in receipt of benefits from the Social 
Security Administration, but the medical evidence upon which 
such benefits were granted has not been obtained.  In 
addition, although the RO obtained the veteran's current VA 
treatment records, the non-VA hospitalization records 
specified in the previous remand were not obtained.  The RO 
sent a VCAA letter to the veteran October 2004, but the 
letter did not specifically request that he complete 
authorization forms for the specified hospitalization 
records.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the case must be remanded for the purpose of 
completing the previously requested development.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
request that he provide authorization 
forms necessary to allow the RO to obtain 
records from 1972 to the present date 
from the Kings County Hospital, the Mid-
Hudson Hospital, the New York State 
Psychiatric Institute, the Bellevue 
Hospital in New York, the Harlem 
Hospital, Columbia University Hospital, 
St. Vincent's Hospital, and Walter Reed 
Hospital.  Thereafter, the RO should 
attempt to obtain those records.  

2.  The RO should contact the Social 
Security Administration and obtain copies 
of all decisions and all medical records 
from that agency that have been utilized 
in making decisions on the veteran's 
claim(s) for benefits from that agency.  

3.  Upon completion of the foregoing, if 
any additional evidence is obtained, the 
RO should request an addendum from the VA 
examiner who prepared the July 2005 VA 
mental disorders examination and request 
that he comment as to whether any of the 
additional evidence which was obtained 
alters his opinions in any way.  The 
claims file and a separate copy of this 
remand must be made available to the 
doctor and reviewed. 

4.  The RO should review the claims file 
and examination report to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
RO should review the requested 
examination report and required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  

5.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


